NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RODNEY DEAN MANLEY,                      )
DOC #R53349,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-4908
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed August 16, 2019.

Appeal from the Circuit Court for
Pinellas County; Michael F. Andrews,
Judge.

Howard L. Dimmig, II, Public Defender,
and J. Rafael Rodríguez, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kristen L. Davenport,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.